                IN THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF DELAWARE


B.B., by and through his Parents,
CATHERINE B. ll1vll\1Y B.,

            Plaintiff,
                                              Civil Action No. 16-806-CFC
      V.

DELAWARE COLLEGE
PREPARATORY ACADEMY, and
DELAWARE DEPARTMENT OF
EDUCATION

            Defendants.



Lauren M. O'Connell Mahler, MCANDREWS LAW OFFICES, P.C., Wilmington,
Delaware; Michael E. Gehring, MCANDREWS LAW OFFICES, P.C., Berwyn,
Pennsylvania

     Counsel for Plaintiffs

Valerie A. Dunkle, DELAWARE DEPARTJ\1ENT OF JUSTICE, Dover, Delaware.

     Counsel for Defendant Delaware Department ofEducation



                          MEMORANDUM OPINION




February 27, 2019
Wilmington, Delaware
      PlaintiffB.B. (the "Plaintiff' or "B.B."), by and through his parents Catherine

B. and Jimmy B. (the "Parents"), move for reconsideration of the court's opinion

dated May 8, 2017 granting a motion by Defendant Delaware Department of

Education (the "Department") to dismiss Plaintiffs complaint pursuant to Fed. R.

Civ. P. 12(b)(6) (hereinafter, the "Dismissal Opinion").       (D.I. 19).   Plaintiff's

complaint appeals the administrative decision of a due process hearing panel

denying his claims for a compensatory education pursuant to the Individuals with

Disabilities Education Act ("IDEA"), 20 U.S.C. § 1400 et seq., and its federal and

state implementing regulations, including 14 Del. Admin. C. § 922 et seq.

(hereinafter, the "Panel Decision"). (D.I. 1). For the reasons set forth below, I will

deny Plaintiff's motion for reconsideration.

 I.   BACKGROUND

      A. The IDEA

      The IDEA requires states receiving federal education funding to provide a free

appropriate public education to disabled children. Coleman v. Pottstown School

Dist., 581 F. App'x 141, 146 (3d Cir. 2014); 20 U.S.C. § 1400(d){l)(a). A free

appropriate public education "consists of educational instruction specially designed

to meet the unique needs of the handicapped child, supported by such services as are

                                          1
necessary to permit the child to benefit from the .instruction." Ridley Sch. Dist. v.

MR., 680 F.3d 260, 268-69 (3d Cir. 2012) (internal punctuation omitted). An

individualized education program ("IEP") is a written plan created by a team that

includes the child's parents and teachers. 20 U.S.C. § 1414(d)(l)(B). The IEP sets

forth the package of special educational and related services that are to be provided

to the disabled child. Carlisle Area Sch. Dist. v. Scott P., 62 F .3d 520, 526 (3d Cir.

1995); Geis v. Bd. of Educ. of Parsippany-Troy Hills, Morris Cty., 774 F.2d 575,

578 (3d Cir. 1985). The team must review the IEP "not less than annually" and make

revisions as appropriate to ensure that the child is still receiving a free appropriate

public education that meets his or her unique needs~ 20 U.S.C. § 1414(d)(4)(A).

      The IDEA establishes several procedural safeguards for the parents of a

disabled child, including the right to present an administrative due process complaint

to the school district "with respect to any matter relating to ... the provision of a free

appropriate public education to such child." 20 U.S.C. § 1415(b)(6). If the school

district does not resolve the administrative complaint to the parents' satisfaction, the

parents have the right to request an impartial due process hearing held before a panel

appointed by the Secretary of the Department of Education. 20 U.S.C. § 1415(±)(1);

14 Del. C. § 313 5. Absent two exceptions-neither of which Plaintiff invokes

here-the parents must request a hearing "within 2 years of the date the parent[s] ...


                                            2
knew or should have known about the alleged action that forms the basis of the

complaint." 20 U.S.C. § 1415(f)(3)(C). This date is sometimes referred to as the

"KOSHK" date.

      B. Factual Background 1

      B.B. attended Red Clay Consolidated School District ("Red Clay") at the

West End Head Start preschool during the 2012-2013 school year. (D.1. 1 at ,I 17).

Red Clay identified B.B. as a student eligible for and in need of special education

services. (Id. at ,I 19). On November 30, 2012, a team with Red Clay developed an

IEP for B.B. that included speech and language therapy six times per month, for 30

minutes per session. (Id.). In August 2013, B.B. entered the kindergarten class at a

public charter school called the Delaware College Preparatory Academy (the

"Academy"). (Id. at ,I,I 10, 20, 23). By November 30, 2013, which was the one-

year anniversary ofB.B. 's first IEP, the Academy had not evaluated B.B. for special

education services, provided any special education services to him, or ensured that

the IEP team conducted its annual review of the IEP as required. (Id. at ,I 20)

      Three months later, on February 20, 2014, B.B.'s mother, Catherine B., sent

a letter to the Academy, noting that the IEP was over a year old and requesting that



      Unless otherwise noted, the facts recited herein are taken from Plaintiff's
complaint, which I generally "accept as true" for purposes of deciding a motion to
dismiss. See Spruill v. Gillis, 372 F.3d 218,223 (3d Cir. 2004).
                                          3
the Academy evaluate B.B. (Id. at ,r 22). The next day, February 21, 2014, Parents,

on behalf ofB.B., filed an administrative due process complaint (the "February 2014

complaint"). (Id. at ,r 23 ). The February 2014 complaint alleged that the Academy

had "denied B.B. a [free appropriate public education] by failing to provide him with

speech services for his entire kindergarten year and by failing to update B.B.'s

expired IEP." (Id.). The February 2014 complaint requested that the Academy fund

an outside evaluation of B.B. to determine his academic levels and speech and

language therapy needs, as well as provide compensatory speech therapy services.

(Id.). In May 2014, Parents voluntarily withdrew the February 2014 complaint in

order to seek the assistance of new legal counsel. (Id.).

       According to Plaintiff, as of the end of August 2014:

         [The Academy] still had not initiated an evaluation of B.B. or
         convened a meeting to revise B.B.'s IEP. [The Academy]
         consistently failed to comprehensively evaluate B.B. 's educational
         needs, allowed his IEP to expire, and failed to provide him speech
         services for a full school year .... These failures were ongoing and
         continued through September 2014, when B.B. was disenrolled from
         [The Academy].

(Id. at ,r 26).




                                          4
            On April 1, 2016, through new counsel, Parents filed another administrative

due process complaint (the "April 2016 complaint"). 2 (Id. at ,r 29). By this time, the

Academy's charter had been revoked by the Red Clay School Board, so the April

2016 complaint named both the Academy and the Department as respondents. (Id.

at   ,r,r   28-29).   The April 2016 complaint sought "an award of compensatory

education for [the Academy's] failure to provide B.B. a [free appropriate public

education] from September 2013 through September 2014." (Id. at ,r 29). On June

16, 2016, the hearing panel issued the Panel Decision dismissing the April 2016

complaint based on the IDEA' s two-year statute of limitations and the doctrine of

latches. (Id. at ,r 4; D.I. 4-1)

            C. Procedural History

            Plaintiff appealed the Panel Decision by filing a complaint in this court, and

the Department responded by filing a motion to dismiss. (D.I. 1; D.I. 4). The

Department argued that dismissal of the complaint was warranted because: (i) the

April 2016 administrative complaint was barred by the statute of limitations; (ii) the

April 2016 administrative complaint was untimely under the doctrine of !aches; (iii)


2     The Panel Decision and the Dismissal Opinion refer to the February 2014
complaint as the "first complaint" and the April 2016 complaint as the "third
complaint." (D.I. 4-1 at 9 ,r 1; D.I. 17 at ,r,r 5, 7). I do not mention a second
administrative complaint, filed in August 2014, because it is not relevant to the
court's analysis.

                                               5
the Department was joined as an improper party in the administrative complaint; and

(iv) service of process was insufficient under Fed. R. Civ. P. 12(b)(5). (D.1. 4 at 6-

13 ). On May 8, 201 7, the honorable Sue L. Robinson, now retired, entered the

Dismissal Opinion, granting the Department's motion to dismiss because of

Plaintiffs failure to file the April 2016 administrative complaint within the IDEA's

two-year statute of limitations. 3 (D .I. 17; D .I. 18 ). Because dismissal was granted

based on the statute of limitations, the Dismissal Opinion did not address the

Department's other arguments. On May 19, 2017, Plaintiff timely filed a motion for

reargument and/or to alter or amend judgment pursuant to local rule 7.1.5. and Fed.

R. Civ. P. 59(e). (D.I. 19). The case has now been re-assigned to me.

II.   STANDARD OF REVIEW

      A motion for reargument under Local Rule 7 .1.5 is the "functional equivalent"

of a motion to alter or amend the judgment under Fed. R. Civ. P. 59(e). See Jones

v. Pittsburgh Nat'/ Corp., 899 F.2d 1350, 1352 (3d Cir. 1990). "The standard for




3       Plaintiff takes issue with the statement in the Dismissal Opinion that the
motion to dismiss is granted because "the complaint is untimely." (See D.I. 19 at 5
n. 4 ). Plaintiff points out that his complaint was filed within the 90-day deadline set
by statute. (Id. (citing 20 U.S.C. § 1415(i)(2)(B)). The statement in the Dismissal
Opinion is not, as Plaintiff asserts, "manifestly incorrect" because it is clear from the
context, especially the Department's opening brief, that the Dismissal Opinion was
referring to the April 2016 administrative complaint, not the complaint filed in this
action. (Id.).
                                             6
obtaining relief under Rule 59(e) is difficult to meet." Butamax Advanced Biofuels

LLC v. Gevo Inc., 2015 WL 4919975, at *1 (D. Del. Aug. 18, 2015); see also L.R.

7.1.5 ("Motions for reargument shall be sparingly granted.").          A court should

exercise its discretion to alter or amend its judgment only if the movant demonstrates

one of the following: (1) a change in the controlling law; (2) a need to correct a clear

error of law or fact or to prevent manifest injustice; or (3) availability of new

evidence not available when the judgment was granted. Max's Seafood Cafe ex rel.

Lou-Ann, Inc. v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999). A motion for

reargument is "not properly grounded on a request that a court rethink a decision

already made and may not be used 'as a means to argue new facts or issues that

inexcusably were not presented to the court in the matter previously decided."'

Butamax, 2015 WL 4919975, at *1 (quoting Brambles USA, Inc. v. Blocker, 735 F.

Supp. 1239, 1240 (D. Del. 1990)). Plaintiff argues that reconsideration is warranted

to prevent a clear error of law and fact and to prevent manifest injustice. (D.I. 19 at

5).

Ill.   DISCUSSION

       Plaintiff raises several arguments in his motion for reargument, including that

the Dismissal Opinion relied on matters outside the complaint, improperly used a

motion to dismiss to resolve a statute oflimitations defense, allowed the Department


                                           7
to raise new arguments in its reply, reached the wrong conclusion as to Plaintiff's

KOSHK date, and failed to allow Plaintiff's claims to proceed under a continuing

violation theory or on those separate injuries that arose within the statute of

limitations. I address each argument in turn.

      A. Matters Not Outside the Complaint

      According to Plaintiff, a court considering a motion to dismiss pursuant to

Fed. R. Civ. P. 12(b)(6) is limited to "the four corners of the complaint." (D.I. 19 at

2; D.I. 6 at   ,r 4).   That is not entirely correct. On a motion to dismiss, the court

considers "the pleading, any document integral to or explicitly relied upon by the

plaintiff in framing the pleading, any undisputedly authentic document that a

defendant attaches as an exhibit to a motion to dismiss if the plaintiff's claims are

based on the document, any matters incorporated by reference or integral to the

claim, items subject to judicial notice, and matters of public record." D.M ex rel.

Ray v. Phi/a. Housing Auth., 613 F. App'x 187, 189 n. 6 (3d Cir. 2015) (internal

quotations and citations omitted).               "Matters of public record" include

"administrative decisions." El-Hewie v. Bergen Cty., 348 Fed. App'x 790, 794 (3d

Cir. 2009). Accordingly, it is not error for a trial court to consider on a motion to

dismiss the opinion of an administrative agency. See Jean Alexander Cosmetics,

Inc. v. L 'Orea! USA, Inc., 458 F.3d 244,257 n. 5 (3d Cir. 2006) (rejecting plaintiff's


                                             8
argument that the trial court should have treated a motion to dismiss that attached a

copy of an agency's opinion as a motion for summary judgment).

      The cases cited by Plaintiff are not to the contrary. (D.I. 6 at 130). In Snyder

v. Baxter Healthcare, Inc., the Third Circuit held that it was improper to consider

when reviewing a motion to dismiss an affidavit that set forth additional allegations

of discriminatory behavior by defendants. 393 F. App'x 905, 907 & 907 n. 4 (3d

Cir. 2010). In La Coe v. Pennsylvania State University, the trial court denied the

plaintiff's motion for leave to file a declaration adding new factual allegations that

would have "better respond[ed] to the factual issues raised by [the defendant]" in his

motion to dismiss. 2015 WL 2095471, at *1-2 (M.D. Pa. May 5, 2015). Here, the

Department did not ask the court to consider any affidavits or declarations, but only

the Panel Decision. Thus, the Department, and by extension the court, did not

improperly rely on matters outside the complaint on the motion to dismiss.

      B. Deciding a Statute of Limitations Defense on a Motion to Dismiss

      Plaintiff takes issue with the dismissal of his claims on procedural grounds

"without consideration of the substance of the issues raised in the Complaint,"

because "[t]he entire purpose of this action is for the Court to fully and

comprehensively decide ... the correctness of the Panel Decision." (D.I. 19 at 1-2

(emphasis in original)). It is well-established, however, that a complaint may be


                                          9
dismissed under the statute of limitations without reaching the merits of the

substantive claims. See, e.g., Berkeley v. West Indies Enter., Inc., 480 F.2d 1088,

1092 (3d Cir. 1973) (affirming dismissal of claims based on the statute of

limitations). As the Supreme Court explained, statutory limitations periods are

        designed to promote justice by preventing surprises through the
        revival of claims that have been allowed to slumber until evidence
        has been lost, memories have faded, and witnesses have disappeared.
        The theory is that even if one has a just claim it is unjust not to put
        the adversary on notice to defend within the period of limitation and
        that the right to be free of stale claims in time comes to prevail over
        the right to prosecute them.

Bowen v. City of New York, 476 U.S. 467, 482 n. 13 (1986) (quoting Am. Pipe &

Constr. Co. v. Utah, 414 U.S. 538,554 (1974)); see also Solis v. CitiMortgage, Inc.,

700 F. App'x 965, 970 (11th Cir. 2017) ("Statutes of limitations exist to prevent the

passage of time from interfering with the just determination of fact, to eliminate stale

claims, and to provide certainty regarding a defendant's liabilities.").

      It is also well-established that "a defendant may raise a statute of limitations

defense by a motion to dismiss under Fed. R. Civ. P. l 2{b)(6) if it is apparent on the

face of the complaint that the action is barred." Singer v. Bureau of Prof'/ &

Occupational Affairs, 523 F. App'x 185, 186 (3d Cir. 2013). In raising a statute of

limitations defense on a motion to dismiss, a defendant is not literally limited to the

face of the complaint. "As with motions to dismiss generally, in considering a statute

of limitations defense, [the court] may consider not only the allegations in the
                                       10
complaint but also exhibits attached to the complaint and matters of public record."

Gould v. Borough, 615 F. App'x 112, 115 (3d. Cir. 2015). Accordingly, if it is

apparent from the face of the complaint, any matters incorporated by reference or

integral to the complaint, items subject to judicial notice, and matters of public

record, that the administrative complaint was not filed with the hearing panel within

the applicable two-year statute of limitations, then it is proper for a district court to

dismiss the complaint as untimely without reaching the merits of Plaintiffs

substantive claims.

      The cases cited by Plaintiff (D.1. 19 at 2) are distinguishable. In J.L. ex rel

J.L. v. Ambridge Area Sch. Dist., the court decided that any inquiry into the statute

of limitations would require "a highly factual determination" as to when the parents

"'knew or should have known' of the violations that formed the basis of their

complaint." 622 F. Supp. 2d 257, 266-67 (W.D. Pa. 2008). In Swope v. Central

York School District, the court indicated that the statute of limitations defense could

not be resolved on a motion to dismiss, because it was not clear from the complaint

when the parents knew or should have known of the violations that formed the basis

of the complaint. 796 F. Supp. 2d 592, 605 (M.D. Pa. 2011 ). Thus, these cases

support the general rule that "when 'the pleading does not reveal when the

limitations period began to run[,] ... the statute of limitations cannot justify Rule 12


                                           11
dismissal."' Schmidt v. Skolas, 770 F.3d 241,251 (3d Cir. 2014) (quoting Barefoot

Architect, Inc. v. Bunge, 632 F.3d 822, 835 (3d Cir. 2011)). Here, however, it is

clear from the complaint and the Panel Decision that Plaintiff filed the April 2016

complaint after the statute of limitations had run.

       C. Defendant's Arguments on the Motion to Dismiss

       The Department argued in its brief in support of the motion to dismiss that the

date Plaintiff knew or should have known of the alleged violation was either

December 2013, when Parents first became aware that the IEP for B.B. was not

being implemented, or February 21, 2014, when the first administrative complaint

was filed. (D.I. 4 at 7). In support of this argument, the Department pointed to the

testimony of B.B.'s mother, Catherine B., given at the due process hearing and

recounted in the Panel Decision. (Id. (citing D.I. 4-1 at 10 ,r 6, 18 ,r a-b, 19 ,r c, f)).

According to the portion of the Panel Decision cited by the Department, Catherine

B. testified "that she knew in December, 2013 that [the Academy] did not have an

IEP for [B.B.]." (D.1. 4-1 at 10    ,r 6,   18 ,I a, 19 ,I b). In addition, "[Catherine B.]

knew that [the Academy] did not timely review the Red Clay IEP as she had a copy

of the IEP set forth as State Exhibit 2 which explicitly says that [the IEP] ends on

'11/20/13,"' and "testified she inquired about [the IEP's] review in December, 2013

when she called School." (Id. at 19 ,r b). The Department argued that even if this


                                              12
hearing testimony were set aside, "[i]t is unquestionable that by February 2014,

when Catherine B. sent handwritten letters to the Academy telling the school that it

failed to comprehensively evaluate B.B. and [the] First Complaint was filed, the

injury was known." (D.1. 4 at 7).

      In opposition to the motion to dismiss, Plaintiff took issue with the

Department's reliance on the Panel Decision, arguing that a statute of limitations

defense on a motion to dismiss is limited to the face of the complaint. (D.1. 6 at ,r,r

32, 37). The Department replied that even if the court were to confine itself to the

allegations in the complaint, the complaint itself supported the Department's

alternative argument that the KOSHK. date for the alleged violation was February

21, 2014. (D.1. 8 at ,r 10). According to Plaintiff's complaint, the first administrative

complaint filed on February 21, 2014 alleged that the Academy violated the IDEA

"by failing to provide [B.B.] with speech services for his entire kindergarten year

and by failing to update B.B.'s expired IEP." (Id. (citing D.I. 1 at ,r 23)). Therefore,

the Department argued, the court "does not have to rely on any information outside

of the Complaint to clearly show that Plaintiffs knew that B.B.'s IEP was not being

implemented well before the two-year IDEA statute of limitations." (D.I. 8 at ,r 11 ).

       In his motion for reargument, Plaintiff argues that the Department raised in

its reply "an entirely new argument," i.e., that the "Complaint could be dismissed on


                                           13
the face of the Complaint based on IDEA's statute of limitations." (D.1. 19 at 3

(emphasis in original)). In Plaintiffs words: "Because this issue was first raised in

a reply, Plaintiffs had no right to respond to it. Yet it was on this sole basis that the

Court dismissed the Family's Complaint." (Id.).

      I reject Plaintiffs argument for two reasons. First, the Department did not

raise an entirely new argument in its reply. The Department's motion argued in the

alternative that the KHOSK date was February 21, 2014, the date the first

administrative complaint was filed. (D.I. 4 at 7). The Department's reply simply

pointed out that the same facts from the Panel Decision that supported the statute of

limitations defense could also be found in Plaintiffs complaint. (D.I. 8 at ,r,r 10-11).

Second, if the Department had in fact raised an entirely new argument, as Plaintiff

asserts, then Plaintiff was not without a right to respond to it. A non-moving party

always has the right to respond to new arguments raised in a reply by requesting

leave to file a sur-reply. See Novartis AG v. Actavis, Inc., 243 F. Supp. 3d 534,540

(D. Del. 2017) (stating that, under Del. L.R. 7.1.2, the court may grant leave to file

a surreply if it responds to new evidence, facts, or arguments). As Plaintiff did not

request leave to file a sur-reply, he cannot now cry foul.




                                           14
          D. The KOSHK Date

          Ultimately, the Department's statute of limitations defense depends on two

facts: ( 1) the date Plaintiff knew or should have known of the violations that serve

as the basis of the April 2016 administrative complaint, often referred to as the

"KOSHK date"; and (2) the date Plaintiff filed the April 2016 administrative

complaint. In the Dismissal Opinion, the court concluded that the KOSHK date was

February 21, 2014, because that was the date Plaintiff filed his first administrative

complaint, and the injuries alleged in the first administrative complaint were the

same as the injuries alleged in the April 2016 administrative complaint. (D.I. 17 at

,r 10).   Plaintiff takes issue with this conclusion, arguing that it improperly relies on

disputed facts in the Panel Decision. (D.I. 19 at 4). Assuming, without deciding,

that the Dismissal Opinion improperly relied on disputed facts, the same conclusion

can be drawn from matters that are not outside the pleadings and over which there

should be no dispute.

          According to Plaintiffs complaint, the February 2014 administrative

complaint alleged that the Academy had "denied B.B. a [free appropriate public

education] by failing to provide him with speech services for his entire kindergarten

year and by failing to update B.B.'s expired IEP."            (D.I. 1 at   ,r   23).   B.B.'s

kindergarten year was from September 2013 to September 2014. (Id. at 117). The


                                             15
February 2014 complaint requested that the Academy fund an outside evaluation of

B.B. to determine his academic levels and speech and language therapy needs, as

well as provide compensatory speech therapy services. (Id. at ,r 23 ). The April 2016

complaint alleged that the Academy "fail[ed] to provide B.B. a [free appropriate

public education] from September 2013 through September 2014" by: (i) "Not

providing Student Speech and Languages Services and testing"; (ii) "Failing to

provide Student appropriate cognitive testing, tests of academic achievement, tests

of Student's social/emotional/ behavioral functioning, adaptive skills testing, tests

of executive functioning tests of memory and learning;" (iii) "Fail[ing] to timely

conduct an annual review of Student's IBP"; and (iv) "Fail[ing] to implement

Student's preexisting IEP from Red Clay District when he entered Charter." (Id. at

,r 29; D.I. 4-1 at ,r 2).
       I see no differences in the alleged injuries raised in the two administrative

complaints.     Both complaints cover the same time period, September 2013 to

September 2014. Both complaints allege that the Academy failed to provide speech

and language services, failed to update B.B.' s IEP, and failed to conduct testing for

B.B. 's speech and language therapy needs as well as testing to determine his

academic levels. Accordingly, I cannot conclude that the Dismissal Opinion made

a manifest error of law or fact when it concluded that Plaintiff knew or should have


                                         16
known of his alleged injuries as of February 21, 2014, which is more than two years

before he filed the April 2016 administrative complaint.

      Plaintiff argues that any conclusion as to the KOSHK date relies on highly

disputed facts. (D.I. 19 at 4). But the description of IDEA violations set forth in

February 2014 complaint comes from Plaintiffs own complaint.                And the

description of the IDEA violations set forth in April 2016 complaint come from the

Panel Decision of which the court may take judicial notice. The court must rely on

the Panel Decision to find out what IDEA violations formed the basis of the April

2016 administrative complaint because Plaintiff's complaint inexplicably omits this

essential information. The complaint simply states, "In this complaint, the Family

sought ... an award of compensatory education for [the Academy's] failure to

provide B.B. a [free appropriate public education] from September 2013 through

September 2014." (D.I. 1 at ,r 29).

      E. Continuing Violation and Separate Injuries

      Plaintiff argues that the Court made a clear error of law when it dismissed

claims arising between April 1, 2014 and September 2014, as those injuries were

within the two-year limitations period. (D.1. 19 at 6). According to Plaintiff, the

Academy's "continued failure to provide B.B. a [free appropriate public education]

... is a continuing violation for which Plaintiffs may seek relief during the two-year


                                         17
period preceding the filing of the Due Process complaint." (Id. at 9). In the

alternative, Plaintiff argues that the "Complaint alleges separate injuries that could

only have arisen after April 1, 2016."4 (D.I. 19 at 9).

      As an initial matter, "[T]he IDEA statute of limitations is not subject to

equitable tolling principles, including the continuing violation doctrine." S.B. v.

Trenton Bd. ofEduc., 2014 WL 5089716, at *7 (D.N.J. Oct. 9, 2014) (citing D.K. v.

Abington Sch. Dist., 696 F.3d 233, 248 (3d Cir. 2012)). "[C]laims that are known

or reasonably should be known to parents must be brought within two years of that

'knew or should have known' date, and parents may not ... knowingly sit on their

rights or attempt to sweep both timely and expired claims into a single 'continuing

violation' claim brought years later." G.L. v. Ligonier Valley School Dist. Auth.,

802 F.3d 601, 625 (3d Cir. 2015); see also Evan H, ex rel. Kosta H v. Unionville-

Chadds Ford School Dist., 2008 WL 4791634, at *5 (E.D. Pa. Nov. 4, 2008)

(agreeing with other federal courts that the IDEA "is not subject to the continuing




4
       Plaintiff identified the following separate injuries: "[1] in May 2014, the
Charter School agreed to evaluate B.B., but thereafter failed to perform
comprehensive testing; [2] the Charter School failed during the summer of 2014 to
provide B.B. with the appropriate transportation he required to access the
compensatory speech and language services that the Charter School agreed to
provide; and [3] the Charter School failed to provide B.B. with compensatory speech
and language services through the time of his disenrollment in September 2016."
(D.I. 19 at 9 (internal citations omitted)).
                                            18
violation or equitable tolling doctrines"). Plaintiff relies on Jana K. v. Annville-

Cleona School District, 39 F. Supp. 3d 584 (M.D. Pa. 2014), to argue that he may

proceed under a "continuing violation" theory. I do not see, however, how Jana K.

can be reconciled with Ligonier Valley School Dist., 802 F.3d at 625, which is

binding precedent.

      In addition, Plaintiff did not argue in his opposition to the motion to dismiss

that there were separate injuries arising after April 1, 2014 that could be the basis of

independent claims within the statute of limitations. (See D.I. 6). The Dismissal

Opinion itself noted that Plaintiff made no arguments in response to the

Department's assertion that the alleged injuries in the April 2016 administrative

complaint are the same as the alleged injuries in the February 2014 administrative

complaint. (D.I. 17 at ,r 11). Although the complaint mentions the particular events

upon which Plaintiff now relies as "separate" injuries, Plaintiff did not identify those

events as purportedly separate and independent injuries until his motion for

reargument. 5 Plaintiff's only argument on the motion to dismiss was that it was an



5
        There was no allegation in the complaint that Plaintiff was seeking relief for
"separate" injuries arising after April 1, 2016. The complaint simply states that it
"seeks reversal of a portion of the Panel's decision, i.e., its decision to dismiss claims
against both parties from the period April 1, 2014 through September 2014." (D.1.
1 at ,r 5). The use of the word "portion" suggests that Plaintiff was relying on the
continuing violation doctrine, which the complaint invoked. (D.I. 1 at ,r,r 26 (stating
that the injuries were "ongoing and continued through September 2014")).
                                           19
improper vehicle for deciding a statute of limitations defense. (D.I. 6 at ,r,r 31-3 6).

Thus, Plaintiff is attempting "to argue new facts or issues that inexcusably were not

presented to the court in the matter previously decided."' Davis v. Mountaire Farms,

Inc., 2005 WL 1800054, at *1 (D. Del. July 29, 2005) (quoting Brambles, 735 F.

Supp. at 1240).

      A motion for reargument is not an opportunity to "accomplish repetition of

arguments that were or should have been presented to the court previously." Karr

v. Castle, 768 F. Supp. 1087, 1093 (D. Del. 1991). "On this ground alone, [the]

motion for reconsideration should be denied." Ryan v. Asbestos Workers Union

Local 42 Pension Fund, 2000 WL 1239958, at *8 (D. Del. Aug. 25, 2000); see also

Chemipal Ltd. v. Slim-Fast Nutritional Foods Int'/., Inc., 2005 WL 1384695, at *3

(D. Del. May 12, 2005) (denying motion for reconsideration where plaintiff raised a

new argument that "could have been, and thus certainly should have been, presented

in the first instance"). Accordingly, Plaintiff has not raised a valid basis for granting

the motion for reargument.

IV.   CONCLUSION

      For the foregoing reasons, Plaintiffs' motion for reargument (D.I. 19) is

denied. An appropriate order will be entered.




                                           20
